DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a middle part [] of the oil pan”, it is unclear if the middle part was intended to be part of the oil pan or the control valve unit. The specification has explicit definition of middle part pertaining to the control vale unit in par [0038] while the claim language refers to middle part of the oil pan.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, 10, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pekarsky et al. (US Pub No 2017/0268393 A1). Pekarsky discloses a power transmitting device (fig. 1) comprising: 
Re claim 7, an oil pan (fig. 2: bottom surface for holding 30); a strainer (24) located above the oil pan; and a control valve unit (26) located above the oil pan, wherein the control valve unit has a shape having a cutting portion formed by a part of the control valve unit being cut out when viewed from below the oil pan (fig. 2: cutting portion being the empty space to the left of 26 and occupied by 24), and the strainer is arranged at a position in the cutting portion (fig. 2 shows 24 arranged in the space of the cutting portion).
Re claim 8, wherein the cutting portion is formed by an area (fig. 2: area to the left of 26 being occupied by 24), which overlaps the strainer, of the control valve unit being cut out when viewed from below the oil pan (when viewed from below, the viewer would see that 24 overlaps the cutting portion).
Re claim 10, wherein a suction port (32) of the strainer overlaps the cutting portion when viewed from below the oil pan (fig. 2).
Re claim 11, wherein the strainer is provided therein with a filter (34) having a bellows structure (fig. 2).
Re claim 15, wherein the control valve unit has a portion having an L-shaped outside shape (fig. 2: left vertical wall and bottom horizontal wall of 26 form the L-shape) when viewed from the oil pan side, and the cutting portion is adjacent to the portion having the L-shaped outside shape (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pekarsky et al. (US Pub No 2017/0268393 A1) in view of Kent et al. (US Pub No 2006/0175239 A1). Pekarsky discloses the power transmitting device (see above):
Re claim 9, further comprising: an oil pump (20) located above the strainer (fig. 1).
Re claim 14, an oil pump (18) directly connected to the strainer (fig. 1).
Pekarsky does not disclose:
Re claim 9, the oil pump located above the strainer, and the strainer and the oil pump are arranged at a position in the cutting portion.
Re claim 14, the oil pump overlapping the cutting portion.
However, Kent teaches:
Re claim 9, the oil pump (18) located above the strainer (34), and the strainer and the oil pump are arranged at a position in the cutting portion (given the relative position of the pump to the strainer, when taught the pump would be arranged in the cutting portion of Pekarsky).
Re claim 14, the oil pump (18) overlapping the cutting portion (given the relative position of the pump to the strainer, when taught the pump would be arranged in the cutting portion of Pekarsky).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the pump above the strainer in the cutting portion, as taught by Kent, for a more compact arrangement to reduce the profile of the oil pan.  

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pekarsky et al. (US Pub No 2017/0268393 A1). Pekarsky discloses the power transmitting device (see above):
Re claim 12, wherein a suction port (32) of the strainer is arranged in a predetermined direction of the oil pan (dotted line 30’ in fig. 2 indicates a travelling direction of the vehicle due to vehicle acceleration or going up a hill).
Re claim 13, wherein the predetermined direction is a vehicle travelling direction and/or a direction orthogonal to the vehicle travelling direction (dotted line 30’ in fig. 2 indicates a travelling direction of the vehicle due to vehicle acceleration or going up a hill).
Pekarsky does not disclose:
Re claim 12, the suction port is arranged at a position where the suction port overlaps the cutting portion located at a middle part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the suction port to overlap a middle part to ensure the suction port is sucking in oil and not air while the vehicle is moving, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654